 Case 3:19-cv-01662-BEN-JLB Document 9 Filed 09/24/19 PageID.36 Page 1 of 2

                                                                            FILED
     1
                                                                            SEP 2 4 2019
     2
     3
 4
 5
 6
 7
 8
                          IN THE UNITED STATES DISTRICT COURT
 9
                      FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11
12
13       RUSSELL FOUTS and TAN                        19-cv-0 1662-BEN-JLB
         MIGUEL TOLENTINO,
14
                                        Plaintiffs,
15                                                    fPROPOSEDl ORDER
                    v.                                ~XTENDING TIME TO ANSWER
16                                                    OR OTHERWISE RESPOND TO
                                                      COMPLAINT
17       XAVIER BECERRA, in his official
         capacity as the Attorney General of          fFed. R. Civ. P. 6(b)(l); Local
18       the State of California,                     Rule 12.1]
19                      Defendant. Judge:      Hon. Roger T. Benitez
                                   Courtroom: SA
20 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Action Filed: September 1, 2019
21
22
23
24
25
26
27
28

              [Proposed] Order Extending Time to Answer or Otherwise Respond to Complaint
                                        (l 9-cv-01662-BEN-JLB)
         Case 3:19-cv-01662-BEN-JLB Document 9 Filed 09/24/19 PageID.37 Page 2 of 2
•


         1        Having considered the Joint Motion to Extend Time to Answer or Otherwise
     2       Respond to Complaint, filed by Plaintiffs Russell Fouts and Tan Miguel Tolentino
     3       and Defendant Xavier Becerra, in his official capacity as the Attorney General of
     4       the State of California (the "Attorney General"), and good cause appearing, under
     5       Federal Rule of Civil Procedure 6(6 )(1) and Local Rule 12.1, the last day for the
     6       Attorney General to answer or otherwise respond to the Complaint shall hereby be
     7       extended from September 30, 2019 to Octob
     8
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                        1
                   [Proposed] Order Extending Time to Answer or Otherwise Respond to Complaint
                                             (19-cv-01662-BEN-JLB)
